            Case 5:20-cv-02888-JFL Document 39 Filed 01/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


HERLEY INDUSTRIES, INC., d/b/a/     :
ULTRA ELECTRONICS HERLEY            :
                                     :
            v.                       :                No. 5:20-cv-02888
                                     :
R CUBED ENGINEERING, LLC             :
____________________________________

                                           ORDER

       AND NOW, this 22nd day of January, 2021, upon consideration of Defendant’s partial

Motion to Dismiss for Failure to State a Claim, ECF No. 18, Plaintiff’s response thereto, ECF

No. 25, Defendant’s reply to that response, ECF No. 26, and for the reasons set forth in the

Court’s Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Defendant’s motion, ECF No. 18, is GRANTED in part and DENIED in part as

follows:

               A.     The following claims are DISMISSED with prejudice:

                      a.      Preliminary Injunctive Relief – Count I;

                      b.      Permanent Injunctive Relief – Count II; and

                      c.      Conversion of Monies under Purchase Order 5 – Count VIII.

               B.     The following claims are DISMISSED without prejudice:

                      a.      Violation of the Defend Trade Secrets Act – Count III

                      b.      Violation of Pennsylvania Uniform Trade Secrets Act – Count IV

                      c.      Conversion of Intellectual Property – Count V




                                                1
                                             012221
            Case 5:20-cv-02888-JFL Document 39 Filed 01/22/21 Page 2 of 2




               C.     The request to dismiss the following claim is DENIED: 1

                      a.     Breach of Contract – Teaming Agreement – Count VI

       2.      Within twenty days of the date of this Order, Plaintiff may, consistent with the
Court’s Opinion, file an amended complaint as to those claims dismissed without prejudice.



                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr._____________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




1
      This claim, as well as the claims for breach of Purchase Order 5, Count VII, and Unjust
Enrichment, Count IX, which R3E did not move to dismiss, may proceed.
                                               2
                                            012221
